          Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
 ACHMAT AKKAD,

                                  Plaintiff,
           -against-

 THE CITY OF NEW YORK, and FORMER
 COMMISSIONER LOREE SUTTON, in her individual
                                                                          Civ. 20 CV 4152 (AKH)(GWG)
 capacity,

                                   Defendants.
--------------------------------------------------------------------- X




     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS MOTION FOR
          RECONSIDERATION PURSUANT TO LOCAL CIVIL RULE 6.3




                                                              LAW OFFICES OF
                                                              DEBORAH H. KARPATKIN
                                                              99 Park Avenue, PH/ 26th Fl.
                                                              New York, New York 10016
                                                              (646) 865-9930




                                                              Attorney for Plaintiff Achmat Akkad
       Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 2 of 12




                                TABLE OF CONTENTS


PRELIMINARY STATEMENT ………………………………….…………...                                         1

BRIEF SUMMARY OF FACTS                                                              2
PROCEEDING TO DATE                                                                  4
ARGUMENT ………………………………………………………….………..                                               4

  I.       THE COURT SHOULD GRANT PLAINTIFF LEAVE TO FILE                           4
           AN AMENDED COMPLAINT.

        A. Plaintiff’s Proposed Amended Complaint addresses the deficiencies        5
           identified in the Order with regard to plaintiff’s USERRA claims.

        B. Plaintiff’s Proposed Amended Complaint addresses the deficiencies        6
           identified in the Order with regard to plaintiff’s First Amendment and
           NYS Constitution claims.

  II.      THE ORDER DID NOT DISMISS PLAINTIFF’S DISABILITY                         8
           DISCRIMINATION CLAIM (clarification requested)

CONCLUSION ………………………………………………………………….                                               9




                                            ii
              Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 3 of 12




                                                     TABLE OF AUTHORITIES

Cases

Kopchik v. Town of E. Fishkill, 759 Fed. Appx. 31, 38, 2018 U.S. Dist. LEXIS 36443 (2nd Cir. 2018) .. 1, 5
Loreley Fin. Jersey No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F. 3d 160, 189-91 (2d Cir. 2015) ............ 1, 5

Statutes

42 U.S.C. §1983 ........................................................................................................................................ 2, 4
USERRA, 38 U.S.C. §4311(a).................................................................................................................. 2, 4
NYC Human Rights Law, N.Y.C. Admin. Code §8-107 et seq ................................................................... 2
NYS Constitution, Art. I Section 8 ............................................................................................................... 2

Rules

Local Civil Rule 6.3 ...................................................................................................................................... 1

Rule 15(a), Fed. R. Civ. P., ....................................................................................................................... 1, 8




                                                                             iii
          Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 4 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
 ACHMAT AKKAD,

                                  Plaintiff,
           -against-

 THE CITY OF NEW YORK, and FORMER
 COMMISSIONER LOREE SUTTON, in her individual
                                                                          Civ. 20 CV 4152 (AKH)(GWG)
 capacity,

                                   Defendants.
--------------------------------------------------------------------- X

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS MOTION FOR
             RECONSIDERATION PURSUANT TO LOCAL RULE 6.2

                                     PRELIMINARY STATEMENT

        Pursuant to Local Civil Rule 6.3, plaintiff Achmat Akkad respectfully seeks

reconsideration of the Court’s Order dated October 19, 2020 (ECF 20) (“the Order”) granting in

part and denying in part defendants’ motion to dismiss. The Order directed plaintiff to file an

amended complaint “conforming to these rulings” but did not grant leave to file an amended

complaint seeking to cure the deficiencies identified by the Order.

        Second Circuit authority establishes that plaintiff should be afforded the opportunity to

replead after, as here, a court grants a motion to dismiss, in whole or in part, to address deficiencies

identified by the Court. Kopchik v. Town of E. Fishkill, 759 Fed. Appx. 31, 38, 2018 U.S. Dist.

LEXIS 36443 (2nd Cir. 2018); Loreley Fin. Jersey No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F. 3d

160, 189-91 (2d Cir. 2015).

        Specifically, in accordance with Rule 15(a)(2), Fed. R. Civ. P., plaintiff seeks leave to file

an amended complaint (proposed Amended Complaint is attached to this motion as Exhibit A),

which addresses the pleading deficiencies identified in the Order with regard to plaintiff’s claims
         Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 5 of 12




under USERRA, the First Amendment pursuant to 42 U.S.C. §1983, and the NYS Constitution,

Art. I Section 8.    Plaintiff’s Proposed Amended Complaint amplifies the connection between

plaintiff’s veteran status and his termination, and identifies specific items of speech connected with

his termination.

       Plaintiff also seeks clarification of the Order with regard to plaintiff’s separate claim for

discrimination on the basis disability under the NYC Human Rights Law, N.Y.C. Admin. Code

§8-107 et seq.

                                   BRIEF SUMMARY OF FACTS

       For a full statement of the facts, plaintiff respectfully refers the court to the Proposed

Amended Complaint (Exhibit A). Briefly: Achmat Akkad, who is Black and Muslim, is an Air

Force veteran with a military service-connected mental health disability of PTSD. Akkad is also

a social activist, visible in his personal life on social media in support of Black Lives Matter and

other social justice causes, often on controversial issues.

       Akkad worked at the NYC Department of Veteran’s Services (DVS), a NYC agency, from

November 2015 until his unlawful termination in June 2017. Defendant Lore Sutton was the

former Commissioner of DVS. Sutton was biased against veterans like Akkad with mental health

issues. She wanted DVS to focus on and showcase “strong veterans,” i.e., veterans without mental

health disabilities, and did not want DVS to focus on those she called “broken veterans” – veterans

with mental health disabilities.

       Sutton wanted Akkad reprimanded because of the content of his personal social media

posts. She described him as a “danger” and a potential “terrorist” because he was a veteran with

PTSD and his Muslim faith.




                                                  2
         Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 6 of 12




       Sutton specifically referred to Akkad’s growing beard, a manifestation of his Muslim faith,

stating: “He’s growing his beard out,” “we don’t know what he’s capable of,” and he “looks like

an ISIS member.”

       Defendants’ opposition to Akkad’s “provocative social media posts” persisted, even after

Sutton was rebuffed from disciplining Akkad. A few months before he was fired, Sutton’s Deputy

Commissioner, Jeff Roth, also expressed his opposition to Akkad’s personal political views. In

that period, Akkad’s personal social media posts addressed a range of controversial political and

social justice topics, including Zionism, Palestinian rights, Middle East politics, Black Lives

Matter, prison reform, white supremacy, immigration justice, Islamophobia, cultural

appropriation, homophobia, and Puerto Rican rights. Roth focused in particular on Akkad’s views

on Zionism and Palestinian rights.

       In the weeks immediately prior to his termination, DVS ostracized Akkad. A previously

friendly colleague lodged a baseless EEO complaint against Akkad. DVS excluded Akkad from

meetings he had previously participated in. DVS prompted a baseless FBI investigation into

Akkad, his family, and his friends.

       Defendants fired Akkad, for no stated reason, right after he took a few days off to address

his mental health concerns, which were aggravated by defendants’ discriminatory and hostile

treatment. Sutton treated other DVS veteran employees with service-connected mental health

disabilities with similar discriminatory bias.

       DVS’s bias against veterans with disabilities – “broken veterans” -- made Akkad a target.

DVS’s bias against Akkad’s personal political speech, as a Muslim veteran, made him a target.

       As set forth in the Proposed Amended Complaint, these facts give rise to Akkad’s well-

pleaded claims of discrimination under the federal Uniformed Services Employment and



                                                 3
         Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 7 of 12




Reemployment Rights Act (USERRA), and the New York City Human Rights Law (NYCHRL),

and his well-pleaded claim of retaliation for the exercise of his free speech rights under 42 U.S.C.

§1983 and Art. I §8 of the New York State Constitution.

                                  PROCEEDINGS TO DATE

       Plaintiff filed his Complaint on May 31, 2020 (ECF 1). Defendants moved to dismiss the

Complaint on August 6, 2020, which plaintiff opposed. (ECF 11-12, 17-18).

       By Order dated October 8, 2020 (ECF 19), the Court directed the parties to appear for a

telephonic oral argument on January 29, 2021.

       By Order dated October 19, 2020 (ECF 20), before holding any oral argument as provided

for in the October 8, 2020 Order, the Court granted in part and denied in part defendants’ motion

to dismiss. Defendants’ motion was denied as to timeliness, and as to plaintiff’s discrimination

claims. Defendants’ motion was granted as to plaintiff’s USERRA claims, because “there is

nothing about his military service that is connected with his termination.” Defendants’ motion

was granted as to plaintiff’s free speech claims, because “there is no item of speech, expressed at

any particular ti[m]e and place, that is connected with his termination.” The Order directed

plaintiff to “amend his complaint, conforming to these rulings, by November 13, 2020.” The Order

directed defendants to file their Answer by December 2, 2020, and scheduled an Initial Case

Management Conference on December 10, 2020.

                                          ARGUMENT

                                         I.
                        THE COURT SHOULD GRANT PLAINTIFF
                       LEAVE TO FILE AN AMENDED COMPLAINT

       Plaintiff asks for the opportunity to file an amended complaint addressing the deficiencies

identified in the Order.



                                                 4
          Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 8 of 12




         Second Circuit authority establishes that plaintiff should be afforded the opportunity to

replead after, as here, a court grants a motion to dismiss, in whole or in part, to address deficiencies

identified by the Court. Kopchik v. Town of E. Fishkill, 759 Fed. Appx. 31, 38, 2018 U.S. Dist.

LEXIS 36443 (2nd Cir. 2018); Loreley Fin. Jersey No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F. 3d

160, 189-91 (2d Cir. 2015). In Kopchick, the Second Circuit made plain that “there is no obligation

on a plaintiff to expend time and resources to amend a complaint before knowing whether the court

will find it insufficient, and if so in what ways.” The Second Circuit acknowledged the utility of

amending a complaint after the court’s ruling on a motion to dismiss: “Without the benefit of a

ruling, many a plaintiff will not see the necessity of amendment or be in a position to weigh the

practicality and possible means of curing specific deficiencies. Kopchik, 759 Fed. Appx. at 38,

citing Loreley, 797 F. 3d at 190.

         Kopchik concluded that it was “inappropriate” for the district court “to deny a plaintiff the

opportunity to replead after a defendant’s motion to dismiss is granted, simply because plaintiff

decided not to replead before learning whether the court would find the complaint insufficient.”

Id.

         Like the plaintiff in Kopchik, Akkad did not replead in response to defendants’ motion,

instead asking the court for leave to file an amended pleading in the event the court granted

defendants’ motion in whole or in part. (Pltf. Mem. of Law, 9/18/202, ECF 17, at 27).

      A. Plaintiff’s Proposed Amended Complaint addresses the deficiencies identified in the
         Order with regard to plaintiff’s USERRA claim.

         In support of plaintiff’s USERRA claims, the Proposed Amended Complaint adds

substantial new allegations with regard to defendants’ bias against Akkad, a veteran with PTSD,

because he was a “broken” or “damaged” veteran, with “issues,” as compared to the preferred,




                                                   5
           Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 9 of 12




“strong” veterans – those without mental health disabilities. (Proposed Amended Complaint at ¶¶

43-49.)

          In further support of plaintiff’s USERRA claims, the Proposed Amended Complaint adds

allegations linking defendants’ bias against “broken” and “damaged veterans with “issues” (like

plaintiff), to defendants’ decision to terminate plaintiff, days after he informed his supervisor that

he was experiencing “major issues… (physically and mentally)” and requested time off. (Proposed

Amended Complaint at ¶¶ 126-149). Further linkage is established by defendants’ treatment of

other DVS employees who were veterans with mental health disabilities. (Proposed Amended

Complaint at ¶¶164-169).

          These amplified pleadings substantiate the connection of plaintiff’s military service to

defendants’ decision to terminate plaintiff, in violation of USERRA, addressing the Order’s

concern that plaintiff’s military service was not “connected with his termination.”

   B. Plaintiff’s Proposed Amended Complaint addresses the deficiencies identified in the
      Order with regard to plaintiff’s First Amendment and NYS Constitution claims.

          In support of plaintiff’s First Amendment claims under 42 U.S.C. §1983 (and his related

claim under the New York State Constitution), the Proposed Amended Complaint includes

substantial pleadings identifying specific items of speech expressed at particular times and places

connected with his termination.


          The Proposed Amended Complaint quotes from a selection of plaintiff’s personal Twitter

posts on current and controversial political issues in the three months before DVS fired him

(¶¶119), and in the last weeks before DVS fired him (¶120). These are specific items of speech,

expressed at particular times and in a particular place, known to defendants, and connected

temporally and substantively to plaintiff’s termination.



                                                  6
        Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 10 of 12




       The Proposed Amended Complaint also alleges that after plaintiff expressed his views on

9/11 to a co-worker, defendants reported plaintiff to the FBI, leading to an investigation of

plaintiff. The allegations were baseless, and nothing came of the FBI investigation, except that

DVS fired plaintiff. (¶¶121-125). This is another specific item of speech, expressed at a

particular time and place (September 2016), known to defendants, and connected temporally and

substantively to plaintiff’s termination by virtue of the FBI investigation that was ongoing at the

time DVS fired plaintiff.


       The Proposed Amended Complaint also alleges the antipathy of DVS’s second in

command, Jeffrey Roth, to plaintiff’s political views in the last few months of plaintiff’s

employment at DVS. These are further allegations of specific speech, expressed at a particular

time and place (after February/March 2017), with a particular senior DVS executive, connected

substantively and temporally to plaintiff’s termination just few months later. (¶¶ 90-98).


       In addition, the Proposed Amended Complaint alleges, in support of plaintiff’s First

Amendment claims:


       •   DVS’s concerns about plaintiff’s Black Lives Matter activism when plaintiff sought
           NYS DVS certification. (¶¶30-34).

       •   Sutton’s opposition to plaintiff’s personal political views, which were contrary to her
           own. (¶¶ 56-59).

       •   The awareness of key DVS staff, including Sutton, Deputy Commissioner Roth (DVS
           second in command), Parker, and Sutton’s personal administrative assistant of
           plaintiff’s personal political views. (¶¶60-62, 79).

       •   The August 3, 2016 Sutton Report, seeking to counsel plaintiff to restrict his personal
           “potentially provocative remarks on social media and blogs.” (¶¶65-73).

       •   Sutton’s subsequent direction to Parker to report Akkad to the NYPD for his political
           social media posts (¶79).


                                                 7
        Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 11 of 12




       The Proposed Amended Complaint thus adds substantial new allegations in support of

plaintiff’s First Amendment claims. Responsive to the Order, it identifies specific items of speech

connected with plaintiff’s termination.

       Pursuant to Rule 15(a), Fed. R. Civ. P., the court “should freely give leave [to amend] when

justice requires.” Plaintiff’s proposed amendments would not be futile, and accordingly, plaintiff

respectfully seeks leave to file the Proposed Amended Complaint.

                                                  II.

   THE ORDER DID NOT DIMISS PLAINTIFF’S DISABILITY DISCRIMINATION
                     CLAIM (clarification requested)

       The Order rejected defendants’ motion to dismiss with respect to plaintiff’s discrimination

claims, referring specifically to plaintiff’s religious discrimination claim: (“Defendants’ motion to

dismiss … based on implausible allegations of discriminatory [sic] is denied. Plaintiff alleges that

the reasons for his termination were his growing identification with his faith, Islam. His allegations

are plausible.”) The Order is silent as to plaintiff’s disability discrimination claim.


       The Complaint (and the Proposed Amended Complaint) set forth substantial allegations

that defendants’ animus towards plaintiff, and defendants’ decision to fire plaintiff, were based on

his disability: their animus towards plaintiff as a veteran with PTSD, and towards other “damaged”

or “broken” veterans. Indeed, defendants fired plaintiff just a few days after he let his supervisor

know that he needed some time off to deal with “major issues … physical and mentally.” (¶143)


       Accordingly, plaintiff respectfully asks the Court to clarify that plaintiff’s disability

discrimination claim pursuant to the NYC Human Rights Law is not dismissed, and will proceed

to discovery.




                                                   8
         Case 1:20-cv-04152-AKH Document 23 Filed 11/02/20 Page 12 of 12




                                          CONCLUSION

         For the foregoing reasons, plaintiff respectfully requests that the Court to reconsider the

October 19, 2020 Order, grant plaintiff leave to file the Proposed Amended Complaint, and clarify

that plaintiff’s discrimination claims based disability is not dismissed and will proceed to

discovery.

Dated:          New York, New York
                November 2, 2020


                                       LAW OFFICES OF DEBORAH H. KARPATKIN
                                       Attorney for Plaintiff Achmat Akkad
                                       99 Park Avenue, Suite 2600
                                       New York, NY 10016
                                       (646) 865-9930
                                       deborah.karpatkin@karpatkinlaw.com



                                       By: _________________________
                                              Deborah H. Karpatkin




                                                  9
